Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT, effective August 29, 2011, between Brightpoint,
Inc., an Indiana corporation (the “Employer” or the “Company”), and Robert Colin
(the “Employee” or “Executive”). The Employer desires to employ the Employee as
its Senior Vice President, Chief Accounting Officer and Controller, and the
Employee desires to accept such employment on the terms and conditions
hereinafter set forth. The parties hereby agree as follows:
          I. Term. The Employer hereby agrees to employ the Employee, and he
hereby agrees to serve Employer for a one-year period commencing effective as of
August 29, 2011 (the “Effective Date”) (such period being herein referred to as
the “Initial Term”, and any year commencing on the Effective Date or any
anniversary of the Effective Date being hereinafter referred to as an
“Employment Year”). After the Initial Term and on the last day of any Employment
Year thereafter, this Agreement shall be automatically renewed for one (1) year
(each such period being referred to as a “Renewal Term”), unless prior written
notice of the intent not to renew is provided to the Employee by the Employer
not later than thirty days before the commencement of any Renewal Term.
          II. Employee Duties. During the term of this Agreement, the Employee
shall have such duties and responsibilities as reasonably determined by the
Company. The parties understand that the Employee’s job title and duties may be
modified by the Company, in its reasonable discretion, consistent with its
business needs. He shall devote substantially all of his time, knowledge and
skills diligently and to the best of his ability in furtherance of the Company’s
business.
          III. Compensation. During the Initial Term, the Employer shall pay the
Employee a salary (the “Salary”) at a rate of Two Hundred Forty Thousand Dollars
($240,000) per annum in respect of each Employment Year, payable in equal
monthly installments (and pro-rated for the first calendar year of employment).
Such Salary may be modified after the Initial Term at the discretion of the
Company. In addition to the foregoing, the Employee shall be eligible for a
bonus, which may be paid at the sole discretion of the Company and consistent
with the terms of any of the Company’s bonus programs, as it may be establish,
from time to time by the Company. The parties understand that the bonus is not
guaranteed. Beginning in 2012, he shall also be eligible to participate in the
Executive Equity Program under Brightpoint, Inc. 2004 Long-Term Incentive Plan,
consistent with the eligibility requirements and other terms and conditions, as
amended from time to time by the Company.
          IV. Benefits. During the term of Employee’s employment with the
Company, he shall have the right to participate in such benefit plans as the
Company may from time to time institute for its regular employees, and his
participation shall be in accordance with the eligibility requirements of such
plans. The parties acknowledge and agree that such plans may be amended
periodically by the Company at its discretion. The parties acknowledge that such
plans currently include medical, dental, life insurance, and the Company’s
401(k) plan. Paid time off may be taken with the Employer’s prior approval, and
consistent with the Employer’s paid time off policy, and the Employee shall
schedule time off so that it does not interfere with the fulfillment of his
duties and responsibilities.

-1-



--------------------------------------------------------------------------------



 



          V. Termination. Employee’s employment and this Agreement may be
terminated by the Company in the event of the following circumstances: (1) the
Employee’s death; (2) if, as a result of the Employee’s physical or mental
disability (which cannot be reasonably accommodated), he cannot perform all of
the essential functions of his position for a period of not less than ninety
days or (3) upon notice to the Employee, with or without Cause. For purposes of
this Agreement, the Employer shall have “Cause” to terminate the Employee’s
employment under this Agreement in the event of: (a) the Employee’s failure to
satisfactorily perform his duties and responsibilities as determined by the
Company, or his failure to meet the Company’s expectations in the performance of
his duties and responsibilities as determined by the Company; (b) the Employee’s
commission of any act which the Company determines constitutes dishonest
behavior or misconduct (including, but not limited to, any action that may or
does result in embarrassment or harm to the Company); the Employee’s negligence
or malfeasance; or the Employee’s failure to follow the Company’s rules,
policies, or procedures; or (c) the Employee’s conviction for a crime or the
filing of criminal charges against him. Any event or circumstances deemed by the
Employer to constitute “cause” for termination of the Employee shall not
constitute “cause” unless and until: a) a description of the event or
circumstances in provided, in writing, to the Employee by the Employer; and b)
such event or circumstances are not cured by the Employee to the satisfaction of
the Employer within fifteen (15) days after written notice is given to the
Employee. The Employer shall have the sole and absolute discretion to determine
whether the event or circumstances giving rise to a “cause” termination are
cured by the Employee. In addition to the above, the Employee may terminate this
Agreement and his employment hereunder upon at least thirty (30) days prior
written notice to the Employer. In the event of such notice, the Employer may,
at its option, advance the date of the Employee’s termination to a date earlier
than that specified by the Employee if the Employer determines that such is
consistent with its business and transition needs. In such cases, the Employee
may be paid for the remainder of the thirty (30) days notice period and the
parties agree that under these circumstances, the Employee shall not receive any
separation payment as described in Section VII.c.
          VI. Notice and Date of Termination. Any termination of the Employee’s
employment by the Company or by the Employee (other than termination by reason
of the Employee’s death) shall be communicated by written Notice of Termination
to the other party. The “Date of Termination” shall mean: (a) if the Employee’s
employment is terminated by his death, the date of his death; (b) if the
Employee’s employment is terminated pursuant to any other reason set forth in
Section V, the date on which the Notice of Termination is given or such other
date specified in the Notice by the Company; and (c) if this Agreement is
terminated by the Employee, the date specified by him in the Notice (which shall
be subject to advancement at the option of the Company, as described in Section
5).
          VII. Compensation Upon Termination.
     A. If the Employee’s employment shall be terminated by reason of his death
or disability, the Employer shall pay to such person as he shall designate in
writing filed with the Employer, or if no such person shall be designated, to
his duly-qualified estate (and as otherwise provided by law) as a lump sum
benefit, his full Salary to the date of his death and such payment shall fully
discharge the Employer’s obligations to Employee and his estate with respect to
this Agreement.

-2-



--------------------------------------------------------------------------------



 



     B. If the Employee’s employment shall be terminated for Cause or if the
Agreement is terminated by the Employee, the Employer shall pay the Employee his
full Salary through the Date of Termination, at the rate in effect at the time
Notice of Termination is given, and the Employer shall have no further
obligations to him with respect to this Agreement.
     C. If the Employer terminates the Employee’s employment and this Agreement
Upon a Change in Control, other than for Cause (as defined in Section 5), death
or disability, or other than as a result of the Employee’s termination of this
Agreement or his resignation, then the Employer shall pay the Employee his full
Salary through the Date of Termination at the rate in effect at the time the
Notice of Termination is given to him. In addition, in the event of such
termination, the Employer shall provide the Employee an opportunity to execute a
Separation Agreement and Release of Claims (“Separation Agreement”), to be
prepared by the Employer, which shall include a provision for a separation
payment to the Employee. This separation payment shall be an amount equivalent
to the Employee’s annual base Salary in effect as of the Date of Termination.
This separation payment shall be in lieu of any further obligations to the
Employee, including, but not limited to, any arising under this Agreement.
          VIII. Confidentiality; Noncompetition.
     A. The Employer and the Employee acknowledge that the services to be
performed by the Employee under this Agreement are unique and extraordinary. As
a result of his employment, the Employee will be in possession of sensitive and
highly confidential information relating to the business practices of the
Company, both in the United States and abroad. The term “confidential
information” shall mean any and all information (verbal and written) relating to
the Company or any of its affiliates, or any of their respective activities,
other than such information which can be shown by the Employee to be in the
public domain (such information not being deemed to be in the public domain
merely because it is embraced by more general information which is in the public
domain) other than as the result of breach of the provisions of this
Section 8.A, including, but not limited to, information relating to: trade
secrets, personnel lists, financial information, research projects, services
used, pricing, customers, customer lists and prospects, product sourcing,
marketing and selling and servicing. The Employee agrees that he will not,
during or for a period of five (5) years after the termination of employment,
directly or indirectly, use, communicate, disclose or disseminate to any person,
firm or corporation any confidential information regarding the clients,
customers or business practices of the Company acquired by the Employee during
his employment by Employer, without the prior written consent of Employer;
provided, however, that the Employee understands that Employee will be
prohibited from misappropriating or disclosing any trade secret (as defined for
purposes of Indiana law) at any time during or after the termination of
employment.
     B. The Employee hereby agrees that he shall not, during the period of his
employment and for a period of one (1) year following such employment, directly
or indirectly, within any county (or adjacent county) in any State within the
United States or within any country outside of the United States in which the
Company is engaged in business during the period of the Employee’s employment or
on the date of termination of the Employee’s employment, engage, have an
interest in or render any services to any business (whether as owner, manager,
operator, licensor, licensee, lender, partner, stockholder, joint venturer,
employee, consultant or otherwise) competitive with the Company’s principal
business activities, whether such activities are carried on within the United
States and/or outside of the United States.

-3-



--------------------------------------------------------------------------------



 



     C. The Employee hereby agrees that he shall not, during the period of his
employment and for a period of two (2) years following such employment, directly
or indirectly, take any action which constitutes an interference with or a
disruption of any of the Company’s business activities including, without
limitation, the solicitation of any of the Company’s customers, or persons
listed on the personnel lists of the Company. At no time during the term of this
Agreement, or thereafter, shall the Employee directly or indirectly, disparage
the commercial, business, or financial reputation of the Company.
     D. For purposes of clarification, but not of limitation, the Employee
hereby acknowledges and agrees that the provisions of Sections 8.B and 8.C above
shall serve as a prohibition against him, during the period referred to therein,
directly or indirectly, hiring, offering to hire, enticing, soliciting or in any
other manner persuading or attempting to persuade any officer, employee, agent,
lessor, lessee, licensor, licensee or customer who has been previously contacted
by either a representative of the Company, including the Employee, (but only
those suppliers existing during the time of the Employee’s employment by the
Company, or at the termination of his employment), to discontinue or alter his,
her or its relationship with the Company.
     E. Upon the termination of the Employee’s employment for any reason
whatsoever, or at such other time as directed by the Company, all documents,
records, notebooks, equipment, price lists, specifications, programs, customer
and prospective customer lists and other materials which refer or relate to any
aspect of the business of the Company which are in the possession of the
Employee including all copies thereof, shall be promptly returned to the
Company.
     F. 1. The Employee agrees that all processes, technologies and inventions
(“Inventions”), including new contributions, improvements, ideas and
discoveries, whether patentable or not, conceived, developed, invented or made
by him during his employment by Employer shall belong to the Company, provided
that such Inventions grew out of the Employee’s work with the Company, are
related in any manner to the business (commercial or experimental) of the
Company or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials. The Employee shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of his inventorship;
          2. If any Invention is described in a patent application or is
disclosed to third parties, directly or indirectly, by the Employee within two
(2) years after the termination of his employment by the Company, it is to be
presumed that the Invention was conceived or made during the period of the
Employee’s employment by the Company; and
          3. The Employee agrees that he will not assert any rights to any
Invention as having been made or acquired by him prior to the date of this
Agreement, except for Inventions, if any, disclosed to the Company in writing
prior to the date hereof.
     G. The Company shall be the sole owner of all products and proceeds of the
Employee’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual

-4-



--------------------------------------------------------------------------------



 



properties that the Employee may acquire, obtain, develop or create in
connection with and during the term of the Employee’s employment hereunder, free
and clear of any claims by the Employee (or anyone claiming under the Employee)
of any kind or character whatsoever (other than the Employee’s right to receive
payments hereunder). The Employee shall, at the request of the Company, execute
such assignments, certificates or other instruments as the Company may from time
to time deem necessary or desirable to evidence, establish, maintain, perfect,
protect, enforce or defend its right, or title and interest in or to any such
properties.
     H. The parties hereto hereby acknowledge and agree that: (i) the Company
would be irreparably injured in the event of a breach by the Employee of any of
his obligations under this Section 8; (ii) monetary damages would not be an
adequate remedy for any such breach; and (iii) the Company shall be entitled to
injunctive relief, in addition to any other remedy which it may have, in the
event of any such breach. Furthermore, the parties agree that the period during
which the Employee’s activities are restricted, as set forth under this
Section 8, shall be extended by any period during which Employee is in breach of
this Agreement.
     I. The parties hereto hereby acknowledge that, in addition to any other
remedies the Company may have under Section 8.H hereof, the Company shall have
the right and remedy to require the Employee to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits (collectively, “Benefits”) derived or received by the Employee as the
result of any transactions constituting a breach of any of the provisions of
Section 8, and the Employee hereby agrees to account for and pay over such
Benefits to the Company.
     J. Each of the rights and remedies enumerated in Section 8.H and 8.I shall
be independent of the other, and shall be severally enforceable, and all of such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity.
     K. If any provision contained in this Section 8 is hereafter construed to
be invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants, which shall be given full effect, without regard to the
invalid portions. In addition, if any provision contained in this Section 8 is
found to be unenforceable by reason of the extent, duration or scope thereof, or
otherwise, then the court making such determination shall have the right to
reduce such extent, duration, scope or other provision and in its reduced form
any such restriction shall thereafter be enforceable as contemplated hereby. It
is the intent of the parties hereto that the covenants contained in this
Section 8 shall be enforced to the fullest extent permissible under the laws and
public policies of each jurisdiction in which enforcement is sought (the
Employee hereby acknowledging that said restrictions are reasonably necessary
for the protection of the Company).
          IX. Indemnification. The Company shall indemnify and hold harmless the
Employee against any and all expenses reasonably incurred by him in connection
with or arising out of: (a) the defense of any action, suit or proceeding in
which he is a party (other than any action, suit or proceeding involving alleged
misconduct or malfeasance by him); or (b) any claim asserted or threatened
against him, in either case by reason of or relating to him being or having been
an employee, officer or director of the Company, whether or not he continues to
be such an employee, officer or director at the time of incurring such expenses,
except insofar as such

-5-



--------------------------------------------------------------------------------



 



indemnification is prohibited by law (other than any action, suit or proceeding
involving alleged misconduct or malfeasance by him). Such expenses shall
include, without limitation, the fees and disbursements of attorneys, amounts of
judgments and amounts of any settlements, provided that such expenses are agreed
to in advance by the Company. The foregoing indemnification obligation is
independent of any similar obligation provided in the Company’s Certificate of
Incorporation, Bylaws or the like, and shall apply with respect to any matters
attributable to periods prior to the Effective Date, and to matters attributable
to his employment hereunder, without regard to when asserted.
          X. General. This Agreement is further governed by the following
provisions:
     A. Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by telecopy (receipt confirmed) or
mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

To the Employer:

Brightpoint, Inc.
7635 Interactive Way, Suite 200
Indianapolis, Indiana 46278
Attn: General Counsel

To the Employee:

     Robert Colin
At the home address he provides to the Company
     B. Parties in Interest. Employee may not delegate his duties or assign his
rights hereunder. This Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns.
     C. Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of the Employee by the Employer, and this Agreement contains
all of the covenants and agreements between the parties with respect to such
employment in any manner whatsoever. Any modification or termination of this
Agreement will be effective only if it is in writing signed by the party to be
charged.
     D. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana. Employee agrees to and hereby
does submit to jurisdiction before any state or federal court of record in
Marion County, Indiana, or in the state and county in which such violation may
occur, at Employer’s election.
     E. Warranties. Employee hereby warrants and represents as follows: (a) that
the execution of this Agreement and the discharge of his obligations hereunder
will not breach or

-6-



--------------------------------------------------------------------------------



 



conflict with any other contract, agreement, or understanding between Employee
and any other party or parties; and (b) that the Employee has ideas, information
and know-how relating to the type of business conducted by Employer, and
Employee’s disclosure of such ideas, information and know-how to Employer will
not conflict with or violate the rights of any third party or parties.
     F. Severability. In the event that any term or condition in this Agreement
shall for any reason be held by a court of competent jurisdiction to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or condition of this Agreement,
but this Agreement shall be construed as if such invalid or illegal or
unenforceable term or condition had never been contained herein.
     G. Execution in Counterparts. This Agreement may be executed by the parties
in one or more counterparts, each of which shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement, and
shall become effective when one or more counterparts has been signed by each of
the parties hereto and delivered to each of the other parties hereto.
          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Agreement effective as of the Effective date on the dates set forth below.

            BRIGHTPOINT, INC.
      By:   /s/ Robert J. Laikin         Printed: Robert J. Laikin       
Title:   Chairman of the Board and
Chief Executive Officer Date:        Date:   August 29, 2011             /s/
Robert L. Colin       Robert L. Colin      Date: August 29, 2011  

-7-